Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed April 14, 2022. Applicant’s response to the restriction/election requirement of April 4, 2022 has been entered. Claims 2, 10-16, 21, 22, 30-35, and 37-39 have been canceled. Claims 1, 3-9, 17-20, 23-29, and 36 are currently pending in the application. 
Priority
Applicant’s claims for the benefit of prior-filed U.S. Provisional Patent Application Nos. 62/854,052 and 62/879,034, filed May 29, 2019 and July 26, 2019, respectively, under 35 U.S.C. 119(e), are acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-9, and 17-19, is acknowledged. Applicant’s elections of i) “bacterial biofilm dispersion agent” as the species of hydrophobic active, ii) “cis-2-decenoic acid” as the species of bacterial biofilm dispersion agent, iii) “nitric oxide” as the species of bacterial biofilm inhibitor, iv) “chlorhexidine” as the species of further antimicrobial agent, and v) “hyaluronic acid” as the species of glycosaminoglycan are all also acknowledged. The Examiner has determined that claims 1, 3, 4, 8, 9, and 17-19 read on the elected subject matter. 
Accordingly, claims 5-7, 20, 23-29, and 36 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on April 14, 2022. Claims 1, 3, 4, 8, 9, and 17-19 are currently under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a method, the abstract should simply recite the key requisite active steps.  
2. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 4 are objected to because of the following:
1. Claim 1 appears to contain an extraneous colon between “comprising” and “delivering”. 
2. In claim 4, “Dsp B” appears to be a gene symbol, and thus should be italicized and should not be capitalized. 
3. In claim 4, the “cis” is the term “cis-2-decenoic acid” should be italicized. 
4. In claim 4, the “alpha” in the term “alpha-amylase” should be italicized. 
5. In claim 4, the term “palmic acid” appears to be a typographical error, perhaps for the intended term “palmitic acid”. Likewise, the term “octadecoic acid” appears to be a typographical error, perhaps for the intended term “octadecanoic acid”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 19 are in improper Markush format, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, and C”, not “selected from a group consisting of A, B, and C”.
Claim 4 recites the chemical compound “Dsp B”. This appears to be a gene name, and is thus not a name for a chemical compound, and the claim does not define the requisite nucleotide sequence covered by the name “Dsp B”. Therefore, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 4 recites the chemical compounds “palmic acid”, “10-oleic acid”, and “7,10-olecic acid”, which do not appear to actually exist, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 4 recites the acronym “SPRE” which is not defined by the claim. Claims must stand alone to define the invention, and should not rely on the specification or drawings to give them meaning. 
Claims 17 and 18 recite at least one broad range, together with at least one narrower range that falls within the broad range, in the alternative in the same claim, which is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jernberg (U.S. Patent No. 6,123,957), in view of Rahmani-Badi et al. (Archives of Oral Biology. 2015; 60: 1655-1661).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating an oral disorder comprising delivering to a surface within the oral cavity a composition comprising cis-2-decenoic acid, chlorhexidine, and hyaluronic acid; wherein the cis-2-decenoic acid and the hyaluronic acid are present in the amounts of 0.00000001-5 wt% and 0.02-30 wt%, respectively. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jernberg discloses a method of treating periodontal disease and related disorders, e.g. gingivitis (i.e. an “oral disorder”), comprising applying to a periodontal treatment site (i.e. a surface within the oral cavity) a composition comprising at least one tissue regenerative agent and at least one “cellular recognition agent”; wherein the “cellular recognition agent” is e.g. hyaluronic acid preferably in the amount of e.g. about 2.5 wt% (abstract; Col. 1, lines 11-15, 20-24; Col. 3, lines 33-45; Col. 4, lines 57-67; Col. 5, lines 9-22, 48-67; Col. 6, lines 34-50). 
Rahmani-Badi et al. disclose that the primary etiologic factor in the development of gingivitis is the accumulation and maturation of dental biofilm at the gingival margin, and the combination of 310 nM cis-2-decenoic acid and chlorhexidine significantly disrupts and removes the dental biofilm (page 1655). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jernberg does not explicitly disclose that the composition employed in the method contains cis-2-decenoic acid and chlorhexidine. These deficiencies are cured by the teachings of Rahmani-Badi et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Jernberg and Rahmani-Badi et al., outlined supra, to devise Applicant’s claimed method. 
Jernberg discloses a method of treating periodontal disease and related disorders, e.g. gingivitis (i.e. an “oral disorder”), comprising applying to a periodontal treatment site a composition comprising at least one tissue regenerative agent and at least one “cellular recognition agent”; wherein the “cellular recognition agent” is e.g. hyaluronic acid preferably in the amount of e.g. about 2.5 wt%. Since Rahmani-Badi et al. disclose that the primary etiologic factor in the development of gingivitis is the accumulation and maturation of dental biofilm at the gingival margin, since Jernberg disclose that periodontitis, inflammation, and progressive loss of ligament and alveolar (socket) bone support to tooth is caused by bacteria which colonize tooth surfaces and occupy the gingival crevice area, and that for periodontal healing and regeneration to be successful, the healing site must be kept free of pathogens (e.g. bacteria, fungi), and since Rahmani-Badi et al. disclose that the combination of 310 nM cis-2-decenoic acid and chlorhexidine significantly disrupts and removes the dental biofilm that causes gingivitis and periodontal disease; one of ordinary skill in the art would thus be motivated to include the combination of 310 nM cis-2-decenoic acid and chlorhexidine in the Jernberg composition, with the reasonable expectation that when the resulting complosition is applied to a periodontal treatment site, it will significantly disrupt and remove the dental biofilm that causes gingivitis and periodontal disease, for successful treatment, wound healing, and regeneration. 
Since anyone of ordinary skill in the art would know that the molecular weight of cis-2-decenoic acid is 170.25 g/mol, from a standard calculation it can be determined that 310 nM cis-2-decenoic acid is equivalent to about 0.00052 wt% cis-2-decenoic acid. Therefore, one of ordinary skill in the art, in following the teachings of the cited prior art, would thus arrive at a method in which the composition applied comprises e.g. 0.00052 wt% cis-2-decenoic acid and 2.5 wt% hyaluronic acid, which meets the limitations of claims 17 and 18. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617